103 N.J. Super. 216 (1968)
247 A.2d 27
JEANNE D. NEBEL, DEFENDANT-RESPONDENT,
v.
ARTHUR J. NEBEL, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Decided October 14, 1968.
Before Judges GOLDMANN, KOLOVSKY and CARTON.
Mr. Colin M. Dillon argued the cause for appellant (Messrs. Pollis, Williams, Pappas & Dillon, attorneys).
Mr. Harold G. Pierson argued the cause for respondent.
PER CURIAM.
The Chancery Division order under appeal is affirmed essentially for the reasons stated by Judge Wood, 99 N.J. Super. 256. The record provides substantial support for his findings and conclusions.